Title: From Thomas Jefferson to William Short, 28 July 1791
From: Jefferson, Thomas
To: Short, William



Dear Sir
Philadelphia July 28. 1791.

My last private letter to you was of Mar. 16. Yours to me recieved since that date have been of Nov. 7. Dec. 29. Jan. 17. Feb. 18. Mar. 30. Apr. 26. May 2.
Young Osmont arrived here safely, and is living with Colo. Biddle in a mercantile line. He appears to me a young man of extraordinary prudence. I am endeavoring to help him in the case of his purchase of le Tonnelier, if the latter had any right to the lands he pretended to sell.—Mazzei’s debt may rest between him and me, and I shall endeavor to arrange it here. He was certainly a good hand to employ with the abbé Morellet, from whom I understand there is no hope, and but little from Barrois who is the real debtor. Perhaps Barrois would pay me in books. If he has a complete set of the Greek Byzantine historians this would balance the account.—The wines from Champagne and Bordeaux, dress from Houdon, press from Charpentier, reveille and carriages are arrived. So is Petit. You have not informed me of the cost of the Champagne, and of it’s transportation to Paris, so that my account with the President remains still open. I inclose you a bill of exchange for £131–5 sterl. drawn by John Warder of this place on John Warder & co. merchants of  London which I have indorsed to you. Be pleased to let me know what it yeilds in livres, specie, at Paris that I may credit the President accordingly. You will be so good as to place it to my credit either with yourself, or Mr. Grand or the V. Staphorsts as you think best. I have received my private account with you to Dec. 30. 1790. but as there has been subsequent transactions, I refer looking into it till I receive them. Your public account to July 1. 1790. is also recieved. As soon as that to July 1. 1791. comes to hand, I will take up the whole so as to make one job of it. In yours of May 2. you speak of your house rent, and expences to Amsterdam. As to the former you had better not charge it, because I think it will not be allowed, and because you charge it on the ground of abandoning any claim to an Outfit. If you continue in Europe an Outfit will certainly be allowed you: if you do not, still a partial allowance may be justly claimed. In whatever form I recieve your account, I will take the liberty of modelling it so as to preserve to you every interest which justice and usage will admit. With respect to the expences of your journey to and from Amsterdam and your stay there, it has been the usage for those residing at a court when sent on any extraordinary mission out of the country of their residence to charge their expences. In my journies to London and Amsterdam I charged carriage hire, horse hire, and subsistence. The latter included my tavern expences, lodging do. servants &c. the whole time, but nothing for clothes, pocket money, vales &c. I think you may do the same. If your account is come off before you recieve this, send me immediately the necessary amendment and I will insert it.— No diplomatic appointment will be made till the next session of Congress. Nothing more is known on that subject now than when I wrote you last. Your brother is expected here daily. He is well, and is making a fortune in Kentuckey.—They say R.H. Lee will resign his Senatorial appointment on account of his health.—The following is the translation of the cyphered passage of my letter of Jan. 24. which the mistake of 1287. for 128. and 460. for 466 had confounded. ‘Humphries is gone to Lisbon, the grade not settled.’ It was since however settled to be Resident.—Paine’s pamphlet has been published and read with general applause here. It was attacked by a writer under the name of Publicola, and defended by a host of republican volunteers. None of the defenders are known. I have desired Mr. Remsen to make up a complete collection of these pieces from Bache’s papers, the tory-paper of Fenno rarely admitting any thing which defends the present form of government in opposition to his desire of subverting it to make way for a king, lords and commons. There are high names  here in favour of this doctrine, but these publications have drawn forth pretty generally expressions of the public sentiment on this subject, and I thank god to find they are, to a man, firm as a rock in their republicanism. I much fear that the honestest man of the party will fall a victim to his imprudence on this occasion, while another of them, from the mere caution of holding his tongue and buttoning himself up, will gain what the other loses.
I trouble you with the care of the inclosed letters. That to Mr. G. Morris is important, as containing a bill of exchange. Accept warm & sincere assurances of the unalterable esteem & attachment of Dear Sir Your affectionate friend & servt,

Th: Jefferson


P.S. Always be so good as to remember me to enquiring friends as if I had named them.—Since writing the above, Petit informs me he has been all over the town in quest of Vanilla, and it is unknown here. I must pray you to send me a packet of 50. pods (batons) which may come very well in the middle of a packet of newspapers. It costs about 24s. a baton when sold by the single baton. Petit says there is great imposition in selling those which are bad; that Piebot generally sells good, but that still it will be safe to have them bought by some one used to them.

